          Case 7:19-cv-08087-NSR Document 10 Filed 09/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                  No. 19-cv-8087-NSR
 TS EMPLOYMENT, INC.,
                                                  No. 15-bk-10243-MG
                        Debtors.
 JAMES FELTMAN, not individually but              No. 18-ap-1 649-MG
 solely as chapter 11 trustee for TS
 Employment, Inc.,
                        Plaintiff,

           - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

                                 STIPULATION AND ORDER

          WHEREAS, Defendants have moved to withdraw the reference of the above-captioned

adversary proceeding for purposes of trial;

          WHEREAS, Plaintiff has represented in his Response that he does not oppose withdrawal

of the reference upon completion of all pretrial proceedings; and

          WHEREAS, the Case Management and Scheduling Order, entered September 10, 2019,

set March 11, 2020 as the fact discovery cutoff, March 25, 2020 as the deadline to request a pre-

motion conference pursuant to Local Bankruptcy Rule 7056-1, April 10, 2020 as the expert

discovery cutoff, and June 2, 2010 at 10:00 a.m. as the date and time for the final pretrial

conference.

          NOW, THEREFORE, the parties hereby stipulate and agree as follows, by and through

their undersigned counsel:

          1. The motion to withdraw the reference of the adversary proceeding shall be held in

abeyance pending the completion of pretrial proceedings before the Bankruptcy Court.
       Case 7:19-cv-08087-NSR Document 10 Filed 09/12/19 Page 2 of 2



        2. The parties shall submit a joint status report to this Court prior to the completion of

pretrial proceedings in the adversary proceeding.

Dated: September 11, 2019

 JENNER & BLOCK LLP                                                     AMINI PC
        .·J
 Isl
 Richard Levin '
                                                    /s/
                                                    !.St
                                                                                   Wl.
                                                      !:::~ev...:..e..tfq.la~L-..\,.ch
 Carl Wedoff                                        Jeffrey Chubak
 919 Third A venue                                  140 East 45 th Street, 25 th Floor
 New York, New York 10022                           New York, New York 10017
 (212) 891-1600                                     (212) 490-4100
 rlevin@jenner.com                                  sstorch@storchamini.com
 cwedoff@jenner.com                                 jchubak@storchamini.com
 - and-                                             Attorneys for Defendants Kossoff & Kossoff
 Vincent E. Lazar                                   LLP and Irwin Kossoff
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350
 vlazar@jenner.com
 Attorneys for PlaintiffJames Feltman, as
 Chapter 11 Trustee


Dated: September _ _, 2019

So ordered:


Honorable Nelson S. Roman
United States District Judge
